Public Utilities Commission, No. 05-844-EL-ATA. This cause is pending before the court as an appeal from the Public Utilities Commission. Upon consideration of appellant’s motion to consolidate 2005-1621, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, No. 04-1931-*1413EL-AAM, 2005-1679, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, No. 04-1645-EL-AAM, 2006-0536, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, No. 05-844-EL-ATA, and 2006-0600, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, No. 04-1932-EL-ATA,
IT IS ORDERED by the court that the motion is denied.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be consolidated with 2006-0600, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, No. 04-1932-EL-ATA, and briefing is stayed.